Case 1:20-cv-20118-DLG Document 27 Entered on FLSD Docket 06/23/2020 Page 1 of 5



                                    U.S. DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 20-cv-20118-DLG

  POLINA SOROKA and SIMON SOROKA,
  Individually and as Parents and next friend to
  B. S., a minor,

         Plaintiffs,

  vs.

  MSC CRUISES, S.A.,

         Defendant.
                                             /

        MOTION TO STRIKE AFFIRMATIVE DEFENSES AND INCORPORATED
                          MEMORANDUM OF LAW

         Plaintiffs, POLINA SOROKA and SIMON SOROKA, Individually and as Parents and

  next friend to B. S., a minor, by and through their undersigned counsel and pursuant to Federal

  Rule of Civil Procedure 12, files this Motion to Strike Affirmative Defenses No. 10, 12, 13,14, 15,

  16, 17,18, 19, and 20 and, in support thereof, states as follows:

  1.     In response to Plaintiffs’ Second Amended Complaint, on May 27, 2020, the Defendant

         filed its Answer and alleged twenty affirmative defenses [DE25].

  2.     Plaintiff is moving to strike affirmative Defenses No. 10, 12, 13,14, 15, 16, 17,18, 19, and

         20 for the reasons stated herein.

  3.     Defendant’s Tenth Affirmative Defense alleges Plaintiffs’ injuries were caused solely by

         the conduct of third parties. Plaintiff contends that Defendant has a non-delegable duty to

         provide and maintain safe beds in passenger cabins. See Levy v. Home Depot, Inc., 518

         So.2d 941 (Fla. 3d DCA 1987) (A property owner has a duty toward invitees “to keep his

         property in reasonably safe condition and to protect the invitee from dangers of which he
Case 1:20-cv-20118-DLG Document 27 Entered on FLSD Docket 06/23/2020 Page 2 of 5



        is or should be aware.”).     Additionally, factual allegations must support affirmative

        defenses. Bartram, 2010 WL 4736834, at *2 (M.D. Fla.) (citing Fed. R. Civ. P. 8(b)(1)(A)).

        General Maritime law does not allow a defendant to place a non-party on the verdict form,

        or to argue the negligence of a non-party is responsible for a Plaintiff’s claim to a jury.

        Groff v. Chandris, 835 F. Supp. 1408, 1410 (S.D. Fla. 1993).

  4.    Defendant’s Twelfth Affirmative Defense alleges any recovery should be reduced in

        proportion to the respective negligence. Under General Maritime law, a third-party setoff

        is not available.

  5.    Defendant, in its Thirteenth Affirmative Defense alleges, “MSC asserts that its liability, if

        any, must be reduced by the comparative amount of liability and/or fault attributable to the

        Plaintiffs for the reasons set forth in the preceding and subsequent affirmative defenses.”

        Defendant’s affirmative defense is redundant and duplicative of Affirmative Defense

        No.12, above.

  6.    Defendant’s Fourteenth Affirmative Defense claims “MSC asserts that the MSC did not

        have notice of the allegedly dangerous condition(s), if any, and therefore did not have a

        duty to warn Plaintiffs as to the existence of same.” Defendant does not provide factual

        allegations. Defendant’s affirmative defense is simply a denial and not in compliance with

        Fed. R. Civ. P. 8(c)(1).

  7.    Defendant’s Fifteenth Affirmative Defense claims “MSC asserts that it fully discharged its

        duties to the passengers of the subject vessel, including Plaintiffs, by warning of any and

        all dangers and/or conditions unique to the vessel, if any.” Defendant fails to provide

        factual allegations which support its affirmative defenses. Bartram, LLC v. Landmark Am.

        Ins. Co., 2010 WL 4736834, at *2 (M.D. Fla.) (citing Fed. R. Civ. P. 8(b)(1)(A)). In
Case 1:20-cv-20118-DLG Document 27 Entered on FLSD Docket 06/23/2020 Page 3 of 5



        Bartram, the court struck an affirmative defense because the defendant failed to allege any

        supporting facts. Bartram, 2010 WL 4736834, at *2. The exact same pleading defect exists

        in this case, and therefore this Court should strike the defense for lacking factual support.

  8.    Defendant’s Sixteenth Affirmative Defense claims that Plaintiffs’ award should be reduced

        by any collateral source payments. General Maritime law prohibits a defendant from

        reducing its liability to an injured plaintiff because of payments made by third parties and

        collateral sources. See Borque v. Diamond M. Drilling Co., 623 F.2d 351, 354 (5th Cir.

        1980). A defendant in a maritime case does not get a set-off for health insurance payments.

        Johnson v. Cenac Towing, Inc., 544 F.3d 296, 304-07 (5th Cir. 2008).

  9.    Defendant’s Seventeenth Affirmative Defense alleges Plaintiffs fail to state a claim.

        Defendant fails to provide factual allegations which support its affirmative defenses.

        Bartram, 2010 WL 4736834, at *2 (citing Fed. R. Civ. P. 8(b)(1)(A)).

  10.   Defendant’s Eighteenth Affirmative Defense alleges this action is governed by the terms

        and condition contained in the contract; however, fails to identify which terms, limitations

        and condition. Factual allegations must support affirmative defenses. Bartram, 2010 WL

        4736834, at *2 (citing Fed. R. Civ. P. 8(b)(1)(A)).

  11.   Defendant, in its Nineteenth Affirmative Defense, claims that as set forth in the Passenger

        Ticket Contract, because Plaintiffs’ claims are governed by admiralty/maritime law and/or

        this court’s admiralty jurisdiction, the Plaintiffs have no right to a jury trial and all disputes

        are to be tried without a jury. Defendant’s affirmative defense is redundant

  12.   Defendant’s Twentieth Affirmative Defense alleges the incident was caused by a force

        majeure and/or Act of God. Factual allegations must support affirmative defenses.
Case 1:20-cv-20118-DLG Document 27 Entered on FLSD Docket 06/23/2020 Page 4 of 5



         Bartram, 2010 WL 4736834, at *2 (citing Fed. R. Civ. P. 8(b)(1)(A)). Defendant lacks

         specificity and certainty.

         WHEREFORE, Plaintiff requests an Order Striking Defendant’s Affirmative Defenses

  No. 10, 12, 13,14, 15, 16, 17,18, 19, and 20.

                 CERTIFICATE OF GOOD FAITH UNDER LOCAL RULE 7.1

         Pursuant to Southern District of Florida, Local Rule 7.1, counsel for the Plaintiff certifies

  that he has made reasonable efforts to confer with Defendant’s counsel, via email on 06/16/2020,

  and telephone conferences on 06/18/2020 and 06/22/2020. The parties were unable to resolve the

  issues raised herein.

                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 23, 2020 I electronically filed the foregoing document

  with the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served

  this day on all counsel of record or pro se parties identified on the attached Service List in the

  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

  in some other authorized manner for those counsel or parties who are not authorized to receive

  electronic Notices of Electronic Filing.

                                                  BY:   /s/ Glenn J. Holzberg
                                                        GLENN J. HOLZBERG
                                                        Fla. Bar Number: 369551
Case 1:20-cv-20118-DLG Document 27 Entered on FLSD Docket 06/23/2020 Page 5 of 5




                                       SERVICE LIST
                                    Soroka, et. al. v. MSC
                                 Case No.: 20-CV-20118-DLG

   GLEN HOLZBERG, ESQ.                        JEFFREY B. MALTZMAN, ESQ.
   Glenn@holzberglegal.com                    jeffreym@maltzmanpartners.com
   LOUIS M. HOLZBERG, ESQ.                    STEVE HOLMAN, ESQ.
   louis@holzberglegal.com                    steveh@maltzmanpartners.com
   HOLZBERG LEGAL                             T. ALEXANDER DEVINE, ESQ.
   7685 SW 104th Street, Suite 220            alexd@maltzmanpartners.com
   Miami, FL 33156                            MALTZMAN & PARTNERS, P.A.
   Phone: 305-668-6410                        55 Miracle Mile, Suite 300
   Fax: 305-667-6161                          Coral Gables, FL 33134
   Attorneys for Plaintiff                    Phone: 305-779-5665
                                              Fax: 305-779-5664
                                              Attorneys for Defendant
